Exhibit 10.48

WYETH

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(amended and restated effective as of January 1, 2005)

PURPOSE

The Plan supplements the benefits of Participants whose benefits under the
Retirement Plan are limited as a result of Deferrals or by operation of the Code
Limits. The Plan is intended to constitute an excess benefit plan and an
unfunded deferred compensation plan for a select group of management or highly
compensated employees within the meaning of ERISA, and shall be construed and
administered accordingly.

The Plan is an amendment and restatement of the Prior Plan, effective as of the
Restatement Date.

Capitalized terms not otherwise defined in the text hereof shall have the
meanings set forth in Section 1.

SECTION 1

DEFINITIONS

1.1 Rules of Construction. Except where the context indicates otherwise, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
All references to sections and appendices are, unless otherwise indicated, to
sections or appendices of the Plan.

1.2 Terms Defined in the Plan. Whenever used herein, the following terms shall
have the meanings set forth below:

(a) “25, 50, 75 or 100% Joint and Survivor Annuity” has the meaning set forth in
Section 5.5(a)(2).

(b) “409A Benefit” has the meaning set forth in Section 4.4(b).

(c) “Administrative Record Keeper” means the person or persons designated by the
Committee in accordance with Section 2.

(d) “Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Wyeth, any trade or business (whether or not incorporated) which is under common
control with Wyeth (within the meaning of Section 414(c) of the Code), any
organization included in the same affiliated service group (within the meaning
of Section 414(m) of the Code) as Wyeth and any other entity required to be
aggregated with Wyeth pursuant to Section 414(o) of the Code.

(e) “Beneficiary” means, with respect to death benefits payable under Sections
5.2(c), 5.3(d), 5.5(a)(3), 5.5(a)(4) and 5.6, as applicable, a Participant’s
Surviving Spouse or, if there is no Surviving Spouse, the Participant’s estate.
Participants shall not be permitted or required to make Beneficiary designations
under the Plan. If the Surviving Spouse of a Participant



--------------------------------------------------------------------------------

is legally impaired or prohibited from receiving any amounts under the Plan
otherwise payable to a Beneficiary, the Participant’s Beneficiary shall be the
Participant’s estate. The term Beneficiary shall not refer to any “contingent
annuitant” applicable to a Participant in connection with a Payment Form.

(f) “Board of Directors” means the Board of Directors of Wyeth (or any Committee
of the Board of Directors to whom the Board of Directors delegates, from time to
time, its authority hereunder).

(g) “Business Day” means each day on which the New York Stock Exchange is open
for business.

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(i) “Code Limits” means Sections 401(a)(17) and 415 of the Code and any other
provisions of the Code which limit the amount of benefits that a Participant may
accrue or receive under or from the Retirement Plan.

(j) “Committee” means the committee of such officers and/or employees of the
Company as shall be designated from time to time by Wyeth to administer the Plan
and any successor thereto.

(k) “Company” means Wyeth and its Affiliates.

(l) “Company Non-Account Plan” means any arrangement sponsored by the Company,
other than the Plan, that is a “non-account balance plan,” as such term is
defined under Section 409A.

(m) “DCP” means the Prior DCP and the New DCP.

(n) “DCP Option” has the meaning set forth in Section 5.5(a)(6).

(o) “Default Payment Date” means (i) with respect to a Participant’s
Grandfathered Benefit, the first day of the month on which benefits commence to
be paid to the Participant under the Retirement Plan; and (ii) with respect to a
Participant’s 409A Benefit, the following: (A) for a Participant who incurs a
Separation from Service with a Vested Plan Benefit prior to attaining age 55,
the first day of the month coincident with or next following the month in which
he attains age 55; and (B) for a Participant who incurs a Separation from
Service with a Vested Plan Benefit on or after attaining age 55, the first day
of the month following his Separation from Service; provided, however, that the
Default Payment Date for a Participant’s Grandfathered Benefit and/or 409A
Benefit shall not be later than the later of the Participant’s Normal Retirement
Date and the first day of the month following the month in which occurs the
Participant’s Separation from Service.

(p) “Default Payment Form” means (i) with respect to a Participant’s
Grandfathered Benefit, the form of payment elected by such Participant under the
Retirement Plan in connection with the Participant’s Separation from Service;
and (ii) with respect to a Participant’s 409A Benefit, the Lump-Sum Option.

 

2



--------------------------------------------------------------------------------

(q) “Deferral Plan” means each of the DCP, the Wyeth Supplemental Employee
Savings Plan, as amended from time to time, and/or any other plan of the Company
designated from time to time by the Committee pursuant to which Participants may
elect to defer annual, base compensation or annual, cash bonus compensation,
sales bonuses or sales commissions.

(r) “Deferrals” means any cash compensation earned by a Participant from the
Company that is not taken into account in determining a Participant’s accrued
benefit under the Retirement Plan because of the Participant’s election under a
Deferral Plan to defer the receipt of such compensation.

(s) “Deferred Compensation Tax Compliance Committee” means a committee of such
officers and/or employees of the Company as shall be designated from time to
time by the Company.

(t) “Delayed Payment Amount” has the meaning set forth in Section 5.6.

(u) “Early Commencement Factors” means the factors set forth in Appendix A.

(v) “Elected Payment Date” means the first day of any month after a
Participant’s Separation from Service elected by the Participant (i) for the
commencement of payment of his Grandfathered Benefit in accordance with
Section 5.2 and/or (ii) for the commencement of payment of his 409A Benefit in
accordance with Section 5.3, Section 7 or Appendix B; provided, however, that
the Elected Payment Dates for the portion of a Participant’s Plan Benefit
payable in the DCP Option shall be determined in accordance with the applicable
terms of the DCP.

(w) “Elected Payment Form” means the Payment Form elected by a Participant
(i) for the payment of his Grandfathered Benefit in accordance with Section 5.2,
and/or (ii) for the payment of his 409A Benefit in accordance with Section 5.3,
Section 7 or Appendix B.

(x) “Eligible Employee” means an employee of the Company (i) whose terms and
conditions of employment are not subject to a collective bargaining agreement,
(ii) whose rate of annual base compensation for a calendar year equals or
exceeds $155,000.00, and (iii) who is eligible to participate in the Retirement
Plan. Notwithstanding the foregoing, an individual shall not become an “Eligible
Employee” until the first day of the month following the date on which such
individual satisfies the requirement of clause (iii) of the previous sentence.
Further, the term “Eligible Employees” shall exclude individuals classified by
the Company as leased employees, independent contractors or consultants or any
individuals who are not paid through the Company’s regular payroll.

(y) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any applicable rulings and regulations
promulgated thereunder.

 

3



--------------------------------------------------------------------------------

(z) “Grandfathered Benefit” means the portion of a Participant’s Plan Benefit
that, for purposes of Section 409A, was both earned and vested on December 31,
2004.

(aa) “Guaranteed Death Benefit Option” has the meaning set forth in
Section 5.5(a)(4).

(bb) “Key Employee” means (i) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the 12-month period ending on December 31st of a calendar year
and (ii) to the extent not otherwise included in (i) hereof, each of the top-100
paid individuals (based on W-2 compensation for the 12-month period ending on
December 31st of such calendar year) who performed services for the Company at
any time during the 12-month period ending on December 31st of such calendar
year. A Participant shall be treated as a Key Employee for the 12-month period
beginning on April 1st of the calendar year following the calendar year for
which the determination under clause (i) or (ii) of this definition is made.

(cc) “Lump-Sum Option” has the meaning set forth in Section 5.5(a)(5).

(dd) “New DCP” means the Wyeth 2005 (409A) Deferred Compensation Plan, as
amended and restated as of the Restatement Date to comply with Section 409A, and
as subsequently amended from time to time thereafter.

(ee) “Normal Retirement Date” means the first day of the first month following a
Participant’s 65th birthday, unless such birthday falls on the first of the
month, in which case Normal Retirement Date means the Participant’s 65th
birthday.

(ff) “Notice 2005-1” means Notice 2005-1 promulgated by the U.S. Treasury
Department and the Internal Revenue Service.

(gg) “Participant” means an Eligible Employee who has met the requirements for
participation in the Plan in accordance with Section 3.

(hh) “Payment Date” means the Elected Payment Date or, if no such date has been
elected by the Participant, the Default Payment Date, in each case for the
commencement of payment of a Plan Benefit.

(ii) “Payment Delay Period” means, solely with respect to a Lump-Sum Option
payment of a Participant’s Grandfathered Benefit, the twelve-month period
beginning on the first day of the month following the month in which occurs the
Participant’s Separation from Service.

(jj) “Payment Election” means the elections made by a Participant for his
Grandfathered Benefit and/or 409A Benefit, as applicable, under Section 5,
Section 7 and/or Appendix B, as applicable.

(kk) “Payment Form” means the Elected Payment Form or, if no such form is
elected by a Participant, the Default Payment Form.

 

4



--------------------------------------------------------------------------------

(ll) “Plan” means this Wyeth Supplemental Executive Retirement Plan, as amended
from time to time.

(mm) “Plan Benefit” means, as of a given date, the benefit, expressed as a
Single Life Annuity commencing at the Participant’s Normal Retirement Date that
a Participant has accrued under the Plan in accordance with Section 4.2.

(nn) “Prior DCP” means the terms of the Wyeth Deferred Compensation Plan in
effect immediately prior to the Restatement Date, as set forth in the Company’s
written documentation, rules, practices and procedures applicable to such plan
(but without regard to any amendments thereto after October 3, 2004 that would
result in any material modification, within the meaning of Section 409A and
Notice 2005-1, of such plan).

(oo) “Prior Plan” means the terms of the Plan in effect immediately prior to the
Restatement Date, as set forth in the Company’s written documentation, rules,
practices and procedures applicable to the Plan (but without regard to any
amendments thereto after October 3, 2004 that would result in any material
modification, within the meaning of Section 409A and Notice 2005-1, of the
Grandfathered Benefit).

(pp) “Restatement Date” means January 1, 2005.

(qq) “Retirement Eligible” means a Participant who, as of the date of his
Separation from Service, is (i) at least age 55 with at least five Years of
Vesting Service or (ii) at least age 65.

(rr) “Retirement Plan” means the Wyeth Retirement Plan – United States, as
amended from time to time.

(ss) “Section 409A” means Section 409A of the Code and the applicable rulings
and regulations promulgated thereunder.

(tt) “Section 409A Compliance” has the meaning set forth in Section 9.2.

(uu) “Separation from Service” means a separation from service with the Company
for purposes of Section 409A; provided, however, that, solely for purposes of
the Grandfathered Benefit, “Separation from Service” shall be determined in
accordance with the terms of the Prior Plan.

(vv) “Single Life Annuity” has the meaning set forth in Section 5.5(a)(1).

(ww) “Surviving Spouse” means the individual to whom a Participant was legally
married, for federal law purposes, for a continuous period of at least one year
as of the date of the Participant’s death.

(xx) “Ten Year Certain and Life Option” has the meaning set forth in
Section 5.5(a)(3).

 

5



--------------------------------------------------------------------------------

(yy) “Valid Notional Rollover” means a notional rollover constituting a full and
complete settlement of the Company’s obligations to the Participant with respect
to the portion of the Grandfathered Benefit credited to the Prior DCP or the
portion of the 409A Benefit credited to the New DCP by a Participant who is
Retirement Eligible at the time of his Separation from Service.

(zz) “Vested Plan Benefit” means a Plan Benefit that has vested in accordance
with Section 4.3.

(aaa) “Wyeth” means Wyeth, a Delaware corporation, and any successor thereto.

(bbb) “Year of Vesting Service” has the meaning ascribed to it in the Retirement
Plan as of January 1, 2006 and, prior to such date, has the meaning ascribed to
“Continuous Service”, as such term was defined in the Retirement Plan prior to
January 1, 2006.

SECTION 2

ADMINISTRATION

2.1 General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power, subject to the terms of the
Plan: (i) to determine eligibility to participate in, and the amount of benefit
to be provided to any Participant under, the Plan; (ii) to make and enforce such
rules and regulations as it shall deem necessary or proper for the efficient
administration of the Plan; (iii) to determine all questions arising in
connection with the Plan, to interpret and construe the Plan, to resolve
ambiguities, inconsistencies or omissions in the text of the Plan, to correct
any defects in the text of the Plan and to take such other action as may be
necessary or advisable for the orderly administration of the Plan; (iv) to make
any and all legal and factual determinations in connection with the
administration and implementation of the Plan; (v) to designate the
Administrative Record Keeper and to review actions taken by the Administrative
Record Keeper or any other person to whom authority is delegated under the Plan;
and (vi) to employ and rely on legal counsel, actuaries, accountants and any
other agents as may be deemed to be advisable to assist in the administration of
the Plan. All such actions of the Committee shall be conclusive and binding upon
all persons. The Committee shall be entitled to rely conclusively upon all
tables, valuations, certificates, opinions, and reports furnished by any
actuary, accountant, controller, counsel, or other person employed or engaged by
the Company with respect to the Plan. If any member of the Committee is a
Participant, such member shall not resolve, or participate in the resolution of,
any matter relating specifically to such Committee member’s eligibility to
participate in the Plan or the calculation or determination of such member’s
Plan Benefit.

2.2 Delegation. The Committee shall have the power to delegate to any person or
persons the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine. Any action taken by any person or persons to whom the
Committee makes such a delegation shall, for all purposes of the Plan, have the
same force and effect as if undertaken directly by the Committee.

2.3 Administrative Record Keeper. The Administrative Record Keeper shall be
responsible for the day-to-day operation of the Plan, having the power (except
to the extent such

 

6



--------------------------------------------------------------------------------

power is reserved to the Committee) to take all action and to make all decisions
necessary or proper in order to carry out his duties and responsibilities under
the provisions of the Plan. If the Administrative Record Keeper is a
Participant, the Administrative Record Keeper shall not resolve, or participate
in the resolution of, any question which relates directly or indirectly to him
and which, if applied to him, would significantly vary his eligibility for, or
the amount of, any benefit to him under the Plan. The Administrative Record
Keeper shall report to the Committee at such times and in such manner as the
Committee shall request concerning the operation of the Plan.

2.4 Actions; Indemnification. The members of the Board of Directors, the
Committee, the Administrative Record Keeper, the members of the Deferred
Compensation Tax Compliance Committee, the members of any other committee and
any director, officer or employee of the Company to whom responsibilities are
delegated by the Committee shall not be liable for any actions or failure to act
with respect to the administration or interpretation of the Plan, unless such
person acted in bad faith or engaged in fraud or willful misconduct. The Company
shall indemnify and hold harmless, to the fullest extent permitted by law, the
Board of Directors (and each member thereof), the Committee (and each member
thereof), the Deferred Compensation Tax Compliance Committee (and each member
thereof), the Administrative Record Keeper, the members of any other committee
and any director, officer or employee of the Company to whom responsibilities
are delegated by the Committee from and against any liabilities, damages, costs
and expenses (including attorneys’ fees and amounts paid in settlement of any
claims approved by the Company) incurred by or asserted against it or him by
reason of its or his duties performed in connection with the administration or
interpretation of the Plan, unless such person acted in bad faith or engaged in
fraud or willful misconduct. The indemnification, exculpation and liability
limitations of this Section 2.4 shall apply to the Administrative Record Keeper
only to the extent that the Administrative Record Keeper is or was a director,
officer or employee of the Company.

SECTION 3

PARTICIPATION

3.1 Continuing Participants. Any individual on the Restatement Date who was
participating in the Prior Plan immediately prior to the Restatement Date shall
continue to be a Participant in the Plan on the Restatement Date.

3.2 New Participants. An employee of the Company who does not become a
Participant in the Plan in accordance with Section 3.1 shall commence
participation in the Plan as follows: (i) for an individual who is an Eligible
Employee as of the date on which he is hired or rehired as an employee of the
Company, the first day of the month following the first anniversary of the date
on which such individual first performs services for wages as an employee of the
Company; (ii) for an individual who receives a mid-year increase in annual base
compensation (other than a retroactive increase described in clause (iv) of this
sentence) and, as a result of such increase, becomes an Eligible Employee, the
first day of the month following the date on which such increase in annual base
compensation first becomes effective; (iii) for an individual who receives an
increase in annual base compensation in any calendar year which is effective as
of January 1 of the next calendar year and, as a result of such increase, first
becomes an Eligible Employee, February 1 of such next calendar year; (iv) for an
individual who receives a retroactive

 

7



--------------------------------------------------------------------------------

increase in annual base compensation and, as a result of such increase, first
becomes an Eligible Employee, the first day of the month following the date on
which such increase in annual base compensation is first payable to such
individual under the Company’s normal payroll practices; and (v) for an Eligible
Employee not otherwise described in (i) through (iv), as determined by the
Committee in accordance with Section 409A. Notwithstanding the previous
sentence, if an Eligible Employee is not a participating employee in the
Retirement Plan on the applicable date set forth in the previous sentence, such
Eligible Employee’s participation in the Plan shall not commence until the first
day of the first month in which such Eligible Employee first begins
participating in the Retirement Plan.

3.3 Enrollment. Each Participant shall complete, execute and return to the
Administrative Record Keeper such forms as are required from time to time by the
Administrative Record Keeper, and such forms shall be submitted to the
Administrative Record Keeper within such time periods specified by the
Administrative Record Keeper. A Participant’s failure to submit in a complete
and timely manner any such forms to the Administrative Record Keeper shall
subject the Participant to the default rules specified in the Plan. For purposes
of the Plan, “forms” prescribed by the Administrative Record Keeper can be in
paper, electronic or such other media (or combination thereof) as the
Administrative Record Keeper shall specify from time to time.

3.4 Exclusions. No employee of the Company who is not an Eligible Employee shall
be eligible to participate in the Plan. In addition, the Committee may, if it
determines it to be necessary or advisable to comply with ERISA, the Code or
other applicable law, exclude one or more Eligible Employees or one or more
classes of Eligible Employees from Plan participation.

SECTION 4

PLAN FORMULA AND VESTING

4.1 Applicability of Prior Plan. The benefit payable to a Participant who had a
Separation from Service prior to the Restatement Date shall be governed by the
terms of the Prior Plan as in effect on the date of his Separation from Service.

4.2 Plan Benefit Formula. The Plan Benefit of a Participant who has a Separation
from Service on or after the Restatement Date shall equal the positive
difference, if any, that results from subtracting the amount determined under
Section 4.2(b) from the amount determined under Section 4.2(a):

(a) The Participant’s annual accrued benefit under the terms of the “Final
Average Annual Pension Earnings” formula of the Retirement Plan calculated as of
the date of the Participant’s Separation from Service as if:

 

  1. for purposes of calculating such accrued benefit, the Participant’s
compensation for each calendar year included the Participant’s Deferrals for
each such calendar year; and

 

  2. for purposes of calculating such accrued benefit, the Code Limits did not
apply.

 

8



--------------------------------------------------------------------------------

less

(b) The Participant’s annual accrued benefit under the Retirement Plan, as of
the date of the Participant’s Separation from Service.

4.3 Vesting. Anything in the Plan to the contrary notwithstanding, no Plan
Benefit or other amount shall be payable to a Participant under the Plan unless
the Participant has either (i) completed five Years of Vesting Service or
(ii) is at least age 65, in each case, as of the date of the Participant’s
Separation from Service.

4.4 Plan Benefit Components.

(a) Grandfathered Benefit.

 

  1. The portion of a Participant’s Plan Benefit which is a Grandfathered
Benefit (and the procedures applicable to a Participant’s election to receive
such Grandfathered Benefit, which are set forth in Section 5.2) shall be based
upon the terms of the Prior Plan and the Retirement Plan in effect immediately
prior to the Restatement Date, disregarding for this purpose any change or
amendment to the terms of the Retirement Plan effective after October 3, 2004
that would result in any material modification, within the meaning of
Section 409A or Notice 2005-1, of the Grandfathered Benefit.

 

  2. The Plan Benefit of a Participant who is a bona fide resident of Puerto
Rico and is, therefore, not subject to the Code shall constitute a Grandfathered
Benefit.

 

  3. A Participant’s Grandfathered Benefit shall not be increased if the payment
of the Grandfathered Benefit is made after the Participant’s Normal Retirement
Date.

(b) 409A Benefit. A Participant’s 409A Benefit shall mean any portion of the
Participant’s Plan Benefit which is not a Grandfathered Benefit.

(c) Special Adjustment at Separation from Service to the 409A Benefit. Solely to
the extent necessary to comply with Section 409A, a special allocation shall be
made to the Plan Benefit of a Participant who was not eligible to retire under
the Plan as of December 31, 2004 with a subsidized early retirement benefit
(solely by reason of the Participant not having ten or more Years of Vesting
Service as of such date) and who subsequently becomes eligible to retire under
the Plan with a subsidized early retirement benefit at a later date. For such a
Participant, any early retirement subsidy earned by the Participant based on
Years of Vesting Service credited for periods after December 31, 2004 and
attributable to the Participant’s Grandfathered Benefit shall be treated for all
purposes of the Plan as part of the Participant’s 409A Benefit. The adjusted
409A Benefit (including the subsidized portion of the Grandfathered Benefit that
is treated by operation of this Section 4.4(c) as part of the 409A Benefit)
shall be determined at the time of the Participant’s Separation from Service by
the formula [(X – Y)/Z], where “X” is the Plan Benefit

 

9



--------------------------------------------------------------------------------

multiplied by the applicable subsidized Early Commencement Factor set forth in
Appendix A; where “Y” is the Grandfathered Benefit multiplied by the applicable
unsubsidized Early Commencement Factor set forth in Appendix A; and where “Z” is
the applicable subsidized Early Commencement Factor set forth in Appendix A (all
such Early Commencement Factors to be determined based upon the Participant’s
age and Years of Vesting Service at Separation from Service).

(d) Other Actuarial Rules and Procedures. The Committee shall from time to time
promulgate such additional rules and procedures as the Committee deems necessary
or advisable to facilitate the calculation and allocation of a Participant’s
Plan Benefit between the Grandfathered Benefit and the 409A Benefit in a manner
that is intended to result in Section 409A Compliance.

4.5 Payment Prior to Normal Retirement. If the Payment Date for a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable, is prior to the
Participant’s Normal Retirement Date, then the amount of the Grandfathered
Benefit and/or 409A Benefit, as applicable, shall be reduced for early
commencement by the applicable Early Commencement Factors set forth in Appendix
A.

SECTION 5

PAYMENT ELECTIONS

5.1 General Rules.

(a) Separate Elections. A Participant shall be permitted to make a separate
Payment Election for his Grandfathered Benefit and his 409A Benefit. The rules
applicable to Payment Elections for Grandfathered Benefits are set forth in
Section 5.2. The rules applicable to Payment Elections for 409A Benefits are set
forth in Section 5.3.

(b) Section 409A Transition. Appendix B sets forth certain transition elections
for 409A Benefits made in accordance with Section 409A and Notice 2005-1, which
shall, for affected Participants, supplement and, to the extent required by
Appendix B, replace the corresponding provisions of this Section 5.

(c) No Duplicate Benefits. Nothing in the Plan, including the ability of a
Participant to make separate Payment Elections with respect to his Grandfathered
Benefit and his 409A Benefit, shall obligate the Company to pay duplicate
benefits to any Participant.

5.2 Payment Elections for Grandfathered Benefits.

(a) Election Form and Election Timing. A Participant may elect prior to or in
connection with his Separation from Service to have his Grandfathered Benefit
paid in any of the available forms of payment described in Section 5.5. The
Elected Payment Form for a Grandfathered Benefit may be different from the form
of payment elected by the Participant under the Retirement Plan. A Participant
shall make his Payment Election for his Grandfathered Benefit prior to the date
of, or in connection with, the Participant’s Separation from Service, and if no
Payment Election is made prior to the date of, or in connection with, the
Participant’s Separation from Service, the Participant’s Grandfathered Benefit
shall be payable in the Default Payment Form on the applicable Default Payment
Date.

 

10



--------------------------------------------------------------------------------

(b) Payment Date for Annuities. If the Payment Form for a Participant’s
Grandfathered Benefit is other than the Lump-Sum Option or the DCP Option, the
payment of the Participant’s Grandfathered Benefit shall commence on the
Participant’s applicable Default Payment Date, unless the Participant has
specified an Elected Payment Date. An Elected Payment Date for an annuity shall
not be earlier than the first day of the month coincident with or next following
the month in which a Participant attains age 55, and shall not be later than the
Participant’s Normal Retirement Date (or, if later, the first day of the month
following the month in which occurs the Participant’s Separation from Service).

(c) Payment Dates for Lump-Sum Option. A Participant shall not be permitted to
specify an Elected Payment Date for his Grandfathered Benefit if such
Grandfathered Benefit is payable in the Lump-Sum Option. The Payment Date for
such Lump-Sum Option shall be determined in accordance with the following
provisions:

 

  1. Participants Who Are Not Retirement Eligible. If a Participant who is not
Retirement Eligible at the time of his Separation from Service has elected prior
to, or in connection with, his Separation from Service the Lump-Sum Option for
the payment of his Grandfathered Benefit, such Lump-Sum Option shall be paid on
the later of (i) the first day of the first month following the expiration of
the Payment Delay Period and (ii) the first day of the month coincident with or
next following the month in which the Participant attains age 55.

 

  2. Participants Who Are Retirement Eligible. If a Participant who is
Retirement Eligible at the time of his Separation from Service has elected prior
to, or in connection with, his Separation from Service the Lump-Sum Option for
the payment of his Grandfathered Benefit, such Lump-Sum Option shall be paid on
the first day of the first month following the end of the Payment Delay Period.

If payment of a Participant’s Lump-Sum Option is delayed under this
Section 5.2(c) solely by operation of the Payment Delay Period, the
Participant’s Grandfathered Benefit shall be credited with interest on a
quarterly basis during the applicable portion of the Payment Delay Period based
upon the interest rate being used to determine Lump-Sum Option payments under
the Retirement Plan for each such quarter. In the event a Participant dies
during the Payment Delay Period, his Grandfathered Benefit shall be paid to his
Beneficiary together with any interest credited thereto in a lump-sum payment as
soon as administratively practicable after such Participant’s death.

(d) Valid Notional Rollovers to the Prior DCP. A Participant who elects prior
to, or in connection with, his Separation from Service to receive his
Grandfathered Benefit in the Lump-Sum Option shall be permitted, in accordance
with the deferral rules of the Prior Plan, to elect prior to, or in connection
with, his Separation from Service the DCP Option for some or all of the amount
otherwise payable in the Lump-Sum Option. The effective date of the Valid
Notional Rollover made in connection with the DCP Option will be the date that
the portion of the

 

11



--------------------------------------------------------------------------------

Lump-Sum Option subject to the Valid Notional Rollover would otherwise have been
paid to the Participant under Section 5.2(c) (determined, solely for this
purpose, without regard to the Payment Delay Period). Any such Valid Notional
Rollover shall be subject to the applicable terms and provisions of the Prior
DCP. Notwithstanding anything herein to the contrary, no amount shall be
distributed under the Prior DCP on account of a Valid Notional Rollover prior to
the conclusion of the Payment Delay Period.

(e) Special Default Rule. If the portion of a Participant’s Plan Benefit that is
intended to be a Grandfathered Benefit shall, for any reason, become subject to
Section 409A, such benefit shall be paid in accordance with the Payment Election
(or applicable default payment rule) for such Participant’s 409A Benefit.

5.3 Payment Elections for 409A Benefits.

(a) Election Timing.

(i) Prior to October 1, 2007. An Eligible Employee hired by the Company prior to
October 1, 2007 and a Participant in the Plan who is employed by the Company
during 2007 shall make, by no later than December 31, 2007, a Payment Election
with respect to his 409A Benefit; provided, however, that such election shall
apply solely to the amount that would not otherwise be payable to him in 2007
and shall not cause any amounts to be paid to him in 2006 that would not
otherwise be payable to him in 2007.

(ii) On or After October 1, 2007. An Eligible Employee who first becomes a
Participant on or after October 1, 2007 shall make his Payment Election for his
409A Benefit prior to the end of the 30-day period beginning on the earlier to
occur of (A) the date his participation in the Plan commences in accordance with
Section 3.2 and (B) the date on which the Eligible Employee first commences
participation in any other Company Non-Account Plan. Subject to Section 7, any
such Payment Election shall become irrevocable as of the last day of the
applicable 30-day period.

(iii) Late Elections. If an Eligible Employee does not make his Payment Election
for his 409A Benefit due to the Company’s or the Administrative Record Keeper’s
failure to provide such Eligible Employee with a timely election opportunity
and, as a result, such Eligible Employee is subject to the default provisions of
this Section 5.3, such Eligible Employee may make, by no later than
December 31st of the calendar year following the calendar year in which the
Participant is subject to such default provisions, a late Payment Election with
respect to his 409A Benefit. Such late Payment Election shall apply only to the
portion of the Participant’s 409A Benefit in excess of the 409A Benefit which
would have been payable to him if his Separation from Service occurred
immediately prior to January 1st of the calendar year for which such late
election is effective.

(b) Payment Date – In General. Payment of a Participant’s 409A Benefit shall
commence on the Participant’s applicable Default Payment Date, unless (i) the
Participant specifies an Elected Payment Date in accordance with this
Section 5.3 and/or Appendix B or (ii) the Participant for some or all of his
409A Benefit makes a re-deferral election in accordance with Section 7.

 

12



--------------------------------------------------------------------------------

(c) Payment Date for Annuities. If the Payment Form for a Participant’s 409A
Benefit is other than the Lump-Sum Option or the DCP Option, the payment of the
Participant’s 409A Benefit shall commence on the Participant’s applicable
Default Payment Date, unless the Participant has specified an Elected Payment
Date. An Elected Payment Date for an annuity shall not be earlier than the
Default Payment Date for 409A Benefits and shall not be later than the
Participant’s Normal Retirement Date (or, if later, the first day of the month
following the month in which occurs the Participant’s Separation from Service).

(d) Elected Payment Date – Lump Sums. A Participant shall only be permitted to
elect one of the following dates for a 409A Benefit payable in a Lump-Sum
Option: (i) the date that would be the Default Payment Date, or (ii) the later
of (A) the first anniversary of the first day of the month following the first
anniversary of the Participant’s Separation from Service and (B) the first day
of the month coincident with or next following the month in which he attains age
55. If a Participant described in Section 5.3(a)(i) incurs a Separation from
Service prior to December 31, 2008 and has elected to receive his 409A Benefit
in a Lump-Sum Option, such payment of the Lump-Sum Option shall not be made
until the later to occur of (i) the first anniversary of his Separation from
Service (or as soon as administratively practicable thereafter) and (ii) the
Payment Date applicable to the Participant. If the payment of a Lump-Sum Option
is delayed beyond the Payment Date in accordance with clause (i) of the previous
sentence, a Participant’s 409A Benefit shall be credited with interest on a
quarterly basis based upon the interest rate being used to determine Lump-Sum
Option payments under the Retirement Plan for each quarter of such delay. In the
event a Participant dies during the period of any such delay, his 409A Benefit
shall be paid to his Beneficiary together with any interest credited thereto in
a lump-sum payment on the last Business Day of the month following the date of
such Participant’s death or as soon as administratively practicable thereafter.

(e) Payment Forms. A 409A Benefit shall be payable in any of the available forms
of payment described in Section 5.5. The Elected Payment Form for a 409A Benefit
may be different than the form of payment elected by the Participant under the
Retirement Plan. If a Participant does not specify an Elected Payment Form for
his 409A Benefit, such Participant’s 409A Benefit shall be paid in the Default
Payment Form.

(f) Modifying a Payment Form. A Participant who elects to receive his 409A
Benefit in an annuity Payment Form described in Section 5.5(a)(1) or (2) may, at
any time prior to the Payment Date for such 409A Benefit, elect to have his 409A
Benefit paid in another annuity Payment Form described in Section 5.5(a)(1) or
(2) that is the actuarial equivalent of the original annuity elected by the
Participant. For this purpose, actuarial equivalence shall be determined in
accordance with Section 5.5(b). Except as permitted by Section 7, a Participant
who elects to have his 409A Benefit paid in the form of a Ten Year Certain and
Life Option, Guaranteed Death Benefit Option, Lump-Sum Option or DCP Option
shall not be permitted to change the Payment Form so elected.

(g) Valid Notional Rollovers to the New DCP. A Participant who elects in
accordance with this Section 5.3 to receive his 409A Benefit in the Lump-Sum
Option shall be permitted to elect the DCP Option for some or all of the amount
otherwise payable in the Lump-Sum Option. The effective date of the Valid
Notional Rollover made in connection with the DCP Option will be the first day
of the month following the Participant’s Separation from Service,

 

13



--------------------------------------------------------------------------------

even if the portion of the Lump-Sum Option subject to the Valid Notional
Rollover would otherwise have been paid to the Participant at a later date. Any
such Valid Notional Rollover shall be subject to the terms of the New DCP. If a
Participant who has elected the DCP Option is not Retirement Eligible at the
time of his Separation from Service, then (i) the election of the DCP Option
shall be void and of no force and effect and (ii) the Participant’s 409A Benefit
shall be paid on any alternative Elected Payment Date and in any alternative
Elected Payment Form specified in the Participant’s Payment Election or, if no
such alternative Elected Payment Date or Elected Payment Form has been so
specified, on the Participant’s Default Payment Date and in the Default Payment
Form, as applicable.

5.4 Payment of De Minimis Amounts. Notwithstanding a Participant’s Payment
Election, the Company shall make a distribution of de minimis amounts according
to the following rules:

(a) 409A Benefit. Each Participant who (i) incurs a Separation from Service and
(ii) as of the date of such Separation from Service has a 409A Benefit with an
actuarial equivalent Lump-Sum Option value which, when aggregated with the
accrued benefit subject to Section 409A under each other Company Non-Account
Plan in which the Participant participates, does not exceed $5,000 shall receive
a distribution of his entire 409A Benefit in a cash lump-sum on the last
Business Day of the month following the month in which the Separation from
Service occurs.

(b) Grandfathered Benefit. Each Participant who (i) incurs a Separation from
Service and (ii) as of the date of such Separation from Service has a
Grandfathered Benefit with an actuarial equivalent Lump-Sum Option value that
does not exceed $5,000 shall receive a distribution of his entire Grandfathered
Benefit in a cash lump-sum as soon as administratively practicable after his
Separation from Service.

(c) Lump-Sum Option Values. Lump-sum values under this Section 5.4 shall be
determined using the same actuarial assumptions as would be applied under the
Retirement Plan for the purpose of determining the actuarial equivalent Lump-Sum
Option value of Retirement Plan benefits of the Participant as of the date of
his Separation from Service.

5.5 Available Forms of Payment.

(a) Forms of Payment. A Participant’s Grandfathered Benefit and/or 409A Benefit,
as applicable, may be paid in the forms of payment available under the
Retirement Plan as follows:

 

  1. “Single Life Annuity” means a Participant’s Grandfathered Benefit and/or
409A Benefit, as applicable, payable as an annuity in equal monthly installments
over the life of the Participant, commencing as of the Payment Date and
terminating in the month in which the Participant dies, with no further payments
thereafter.

 

  2.

“25, 50, 75 or 100% Joint and Survivor Annuity” means a Participant’s
actuarially reduced Grandfathered Benefit and/or

 

14



--------------------------------------------------------------------------------

 

409A Benefit, as applicable, payable as an annuity in equal monthly installments
over the life of the Participant, commencing as of the Payment Date and
terminating in the month in which the Participant dies, with a survivor
contingent annuity for the life of the Participant’s surviving contingent
annuitant, commencing in the month following the month in which the Participant
died and terminating in the month in which the Participant’s surviving
contingent annuitant dies, which is either 25%, 50%, 75% or 100% of the monthly
payment to the Participant, as elected by the Participant. Following such
contingent annuitant’s death, no further payments shall be made.

 

  3. “Ten Year Certain and Life Option” means a Participant’s actuarially
reduced Grandfathered Benefit and/or 409A Benefit, as applicable, payable in
monthly installments over the life of the Participant, commencing as of the
Payment Date, with a guarantee that if the Participant dies within 120 months
(i.e., ten years) of the applicable Payment Date, such reduced Grandfathered
Benefit and/or 409A Benefit, as applicable, shall be paid to the Participant’s
Beneficiary for the balance of the 120 month (i.e., ten year) guaranteed period
in the month following the month in which the date of the Participant’s death
occurs, or, upon the Participant’s death, if the Participant’s Beneficiary so
elects with respect to the Grandfathered Benefit, the commuted value of the
remaining payments shall be paid to such Beneficiary in a lump-sum amount. If
the Participant survives the 120 month (i.e., ten year) guaranteed period, he
shall continue to receive the actuarially reduced Grandfathered Benefit and/or
409A Benefit, as applicable, through the month in which the Participant dies.

 

  4. “Guaranteed Death Benefit Option” means a Participant’s actuarially reduced
lifetime monthly Grandfathered Benefit and/or 409A Benefit, as applicable,
commencing as of the Payment Date, in return for a death benefit guarantee. If
the Participant dies on or after the Payment Date, the Participant’s Beneficiary
shall receive the excess, if any, of the initial death benefit (defined in a
manner consistent with the terms of the comparable payment option set forth in
the Retirement Plan) over the aggregate Grandfathered Benefit or 409A Benefit,
as applicable, payments made to the Participant after the Payment Date and prior
to the date of the Participant’s death. With respect to a Participant’s
Grandfathered Benefit only, a Participant shall be permitted, in the manner
designated by the Committee, to make any of the alternative payment elections
related to this distribution option in the Retirement Plan.

 

15



--------------------------------------------------------------------------------

  5. “Lump-Sum Option” means the actuarial equivalent of a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable, payable in a cash
lump-sum on the Payment Date.

 

  6. “DCP Option” means the actuarial equivalent of a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable (or the applicable
portion thereof) that the Participant elects, in accordance with the terms of
the Plan, to convert into a cash lump-sum amount to be credited in a Valid
Notional Rollover to the DCP. A Participant who elects the DCP Option with
respect to some or all of his Grandfathered Benefit shall be subject to the
applicable terms and provisions of the Prior DCP and shall have the amount of
the Valid Notional Rollover credited to the Prior DCP. A Participant who elects
or contingently elects the DCP Option with respect to some or all of his 409A
Benefit shall be subject to the applicable terms and provisions of the New DCP,
shall be required to make his payment elections under the New DCP at the time
the DCP Option is elected and shall have the amount of the Valid Notional
Rollover credited to the New DCP.

(b) Actuarial Equivalence. The actuarial equivalence of forms of payment of a
Grandfathered Benefit and/or 409A Benefit, as applicable, shall be determined in
accordance with the factors and assumptions specified in the Retirement Plan (or
such other factors or assumptions specified from time to time by the Committee)
in a manner in which is intended to result in 409A Compliance.

5.6 Six-Month Delay in Commencement of 409A Benefits. Notwithstanding a
Participant’s Payment Election and the de minimis and default rules hereunder,
effective for Separations from Service (other than by reason of death) occurring
on or after the Restatement Date, if, at the time of a Participant’s Separation
from Service, the Participant is a Key Employee, then, solely to the extent
necessary for Section 409A Compliance, any amounts payable to the Participant
under the Plan with respect to his 409A Benefit during the period beginning on
the date of the Participant’s Separation from Service and ending on the
six-month anniversary of such date (the “Delayed Payment Amount”) shall be
delayed and not paid to the Participant until the first Business Day following
such six-month anniversary date, at which time such delayed amounts shall be
paid to the Participant in a lump-sum. If payment of an amount is delayed as a
result of this Section 5.6, such amount shall be increased with interest from
the date on which such amount would otherwise have been paid to the Participant
but for this Section 5.6 to the day immediately prior to the date the Delayed
Payment Amount is paid. Interest on the Delayed Payment Amount shall be credited
on a quarterly basis based upon the interest rate being used to determine
lump-sum payments under the Retirement Plan for each such quarter. If a
Participant dies on or after the date of the Participant’s Separation from
Service and prior to payment of the Delayed Payment Amount, any amount delayed
pursuant to this Section 5.6 shall be paid to the Participant’s joint annuitant
(if the benefit form elected by the Participant is a joint annuity) or, if there
is no joint annuitant, the Participant’s Beneficiary, as applicable, together
with any interest credited thereon, on the last Business Day of the month
following the date of such Participant’s death or as soon as administratively
practicable thereafter.

 

16



--------------------------------------------------------------------------------

SECTION 6

DEATH BENEFITS

6.1 No Vesting Solely as a Result of Death. No survivor or death benefit shall
be payable to any person under this Section 6 in respect of a Participant unless
the Participant had a Vested Plan Benefit on the date of the Participant’s death
(or, if earlier, the date of the Participant’s Separation from Service). If a
death benefit is payable under this Section 6, no other amounts shall be payable
in respect of a Participant under the Plan, and the default payment rules and
any prior Payment Elections made by the Participants shall be disregarded.

6.2 Death on or After Payment Date. If a Participant dies on or after his
Payment Date, (i) no survivor or death benefit shall be payable under this
Article VI, (ii) any survivor or death benefits payable under the Plan shall be
based solely upon the Payment Form applicable to the Participant, and (iii) no
survivor or death benefits shall be payable under the Plan if the applicable
Payment Form (e.g., a Single Life Annuity) does not contemplate the payment of
any survivor or death benefits. The terms and provisions of the DCP (and not the
Plan) shall govern the payment of any death benefit in respect of the portion of
a Participant’s Plan Benefit that has been credited under the DCP in connection
with a Valid Notional Rollover. Solely for purposes of this Section 6, the
Payment Date for the portion of a Participant’s Plan Benefit that is transferred
to the DCP in a Valid Notional Rollover shall be the date as of which the amount
subject to the Valid Notional Rollover is first credited to the DCP.

6.3 Death on or After Attaining Age 55 and Prior to Payment Date. If a
Participant with a Vested Plan Benefit dies on or after attaining age 55 and
prior to the Participant’s Payment Date, the Participant’s Surviving Spouse, if
any, shall be eligible for a survivor annuity under the Plan calculated under
Section 4.2 (and reduced for early commencement in accordance with the
applicable Early Commencement Factor from Appendix A) as if (i) the Participant
had elected a 50% Joint and Survivor Annuity commencing immediately prior to the
date of the Participant’s death and (ii) the Participant died immediately
following the commencement of such annuity. The survivor annuity contemplated by
this Section 6.3 shall commence in the month following the month in which the
Participant died and shall terminate in the month in which the Surviving Spouse
dies.

6.4 Death Prior to Attaining Age 55 and Prior to Payment Date. If a Participant
with a Vested Plan Benefit dies prior to attaining age 55 and prior to the
Participant’s Payment Date, the Participant’s Surviving Spouse, if any, shall be
eligible for a survivor annuity under the Plan calculated under Section 4.2 (and
reduced for early commencement in accordance with the applicable Early
Commencement Factor from Appendix A) as if (i) the Participant incurred a
Separation from Service on the date of death or, if earlier, on the date of
Separation from Service, (ii) the Participant survived until age 55, (iii) the
Participant incurred a Separation from Service having elected a 50% Joint and
Survivor Annuity commencing in the month following the month in which the
Participant attained age 55, and (iv) the Participant died on the day after
attaining age 55. The survivor annuity contemplated by this Section 6.4 shall
commence in the month following the month in which the Participant would have
attained age 55 and shall terminate in the month in which the Surviving Spouse
dies.

 

17



--------------------------------------------------------------------------------

6.5 Death Benefits to Un-Married Participants. The provisions of this
Section 6.5 shall apply effective July 24, 2006 to a Participant described in
Section 6.3 or 6.4 who, at the time of death while employed by the Company, is
not survived by a Surviving Spouse:

 

  1. For purposes of calculating the amount of the death benefit under
Section 6.3 or 6.4, as applicable, the Participant shall be deemed to have been
survived by a Surviving Spouse of the opposite gender with a date of birth that
is the same as the date of birth of the Participant.

 

  2. The actuarial equivalent (determined in accordance with Section 5.5(b)) of
the benefit described in Section 6.3 or Section 6.4, as applicable, shall be
paid to the estate of the Participant on the last Business Day of the month
following the month in which the Participant’s date of death occurs (or as soon
as administratively practicable thereafter).

 

  3. Any survivor benefit provided by this Section 6.5 shall be treated as a
409A Benefit for purposes of the Plan (even if it is calculated with respect to
the Participant’s Grandfathered Benefit) and shall be payable only in a lump-sum
and not in any other form of payment.

6.6 Rules of Application. The provisions of this Section 6 shall be applied
separately with respect to a Participant’s Grandfathered Benefit and 409A
Benefit. Except as provided in Section 6.5(3), the payment of the survivor
annuity under Section 6.3 or 6.4, as applicable, attributable to a Participant’s
Grandfathered Benefit may not be accelerated or deferred or paid in any
alternative Payment Form.

6.7 Special Lump-Sum Election. A Participant may irrevocably elect at the time
that the Participant makes his Payment Election to have the actuarial equivalent
(determined in accordance with Section 5.5(b)) of the death benefit attributable
to his 409A Benefit payable under Section 6.3 or 6.4, as applicable, paid to the
Participant’s Surviving Spouse (determined without regard to Section 6.5) on the
last Business Day of the month following the month in which occurs the
Participant’s death (or as soon as administratively practicable thereafter). The
consent of the Surviving Spouse shall not be required for any such election by
the Participant.

SECTION 7

RE-DEFERRAL OF 409A BENEFITS

7.1 Re-Deferrals to the DCP. Subject to this Section 7, a Participant who will
be Retirement Eligible at his Separation from Service and whose 409A Benefit is
payable in the form of a Lump-Sum Option shall be permitted to elect, prior to
his Separation from Service and in the manner contemplated by Section 7.3, to
transfer in a Valid Notional Rollover some or all of the amount of such Lump-Sum
Option to the New DCP instead of having such amount paid to the Participant in
cash on the applicable Payment Date. The amount transferred to the New DCP in a
Valid National Rollover shall be credited to the DCP as of the first day of the
month following the Participant’s Separation from Service, even if the Payment
Date for the Lump-Sum Option is a

 

18



--------------------------------------------------------------------------------

later date. Subject to this Section 7, a Participant who will be Retirement
Eligible at his Separation from Service and who has previously elected to
receive some or all of his 409A Benefit in the DCP Option shall be permitted to
defer payment, in the manner contemplated by Section 7.3, of the amount subject
to the DCP Option, subject to the applicable payment terms of the DCP.

7.2 Delayed Payment Dates. A Participant who has not made an election described
in Section 7.1 may elect to defer the Payment Date for his 409A Benefit and to
specify a new Payment Form for such 409A Benefit commencing on such deferred
Payment Date in accordance with the provisions of Section 7.3; provided,
however, that a Participant who has previously elected the DCP Option for some
or all of his 409A Benefit may not specify a new Payment Form for any portion of
his 409A Benefit; and provided further that a Participant may not elect a
Lump-Sum Option or defer payment of a Lump-Sum Option pursuant to this
Section 7.2.

7.3 Re-Deferral Requirements. Subject to Sections 7.4 and 7.5, the elections
described in Sections 7.1 and 7.2 shall be subject to the following requirements
which shall be construed and applied in a manner intended to result in
Section 409A Compliance:

 

  (a) The election (i) to transfer some or all of the amount of a Lump-Sum
Option in a Valid Notional Rollover to the New DCP or to delay the Payment Date
and/or elect a new Payment Form for a 409A Benefit must be made and become
irrevocable (other than in the case of the death of the Participant) at least
one year prior to the then effective Payment Date.

 

  (b) The election shall not become effective for at least one year after the
election is made.

 

  (c) Any transfer to the New DCP of some or all of the amount of a Lump-Sum
Option in connection with a Valid Notional Rollover must be made in accordance
with the applicable terms and provisions of the New DCP as then in effect and,
once the deferred amount constituting the portion of the 409A Benefit is
credited under the New DCP, shall constitute a full and complete settlement of
the Company’s obligations to the Participant under the Plan with respect to the
portion of the 409A Benefit so credited.

 

  (d) If some or all of the amount of a Lump-Sum Option is transferred to the
New DCP in a Valid Notional Rollover, the payment commencement date elected by
the Participant under the New DCP for the 409A Benefit for the amount so
transferred must not be earlier than the fifth anniversary of the original
Payment Date.

 

  (e) If the Participant is delaying the Payment Date under the Plan for the
409A Benefit, the new Payment Date elected by the Participant for the 409A
Benefit must not be earlier than the fifth anniversary of the original Payment
Date.

 

19



--------------------------------------------------------------------------------

7.4 Limitations on Re-Deferrals. Notwithstanding the foregoing provisions of
this Section 7, no Participant shall be permitted to elect a Valid Notional
Rollover or a delay in the Payment Date for any portion of his Plan Benefit
following the date of the Participant’s Separation from Service. A Valid
Notional Rollover shall be void and of no effect if the Participant is not
Retirement Eligible at the time of his Separation from Service. In addition, no
Participant shall be permitted to elect a Valid Notional Rollover to the New DCP
or a delay in the Payment Date with respect to de minimis amounts payable
pursuant to Section 5.4.

7.5 Limitation on Elected Payment Dates. Except for amounts subject to a Valid
Notional Rollover, a Participant shall not be permitted to specify under this
Section 7 an Elected Payment Date for his 409A Benefit that is later than his
Normal Retirement Date (or, if later, the first day of the month following the
month in which occurs the Participant’s Separation from Service).

SECTION 8

CLAIMS PROCEDURE

8.1 General. If a Participant or his Surviving Spouse, Beneficiary or contingent
annuitant or the authorized representative of one of the foregoing (hereinafter,
the “Claimant”) does not receive the timely payment of the benefits which he
believes are due under the Plan, the Claimant may make a claim for benefits in
the manner hereinafter provided.

8.2 Claims. All claims for benefits under the Plan shall be made in writing and
shall be signed by the Claimant. Claims shall be submitted to the Administrative
Record Keeper. If the Claimant does not furnish sufficient information with the
claim for the Administrative Record Keeper to determine the validity of the
claim, the Administrative Record Keeper shall indicate to the Claimant any
additional information which is necessary for the Administrative Record Keeper
to determine the validity of the claim.

8.3 Review of Claims. Each claim hereunder shall be acted on and approved or
disapproved by the Administrative Record Keeper within 90 days following the
receipt by the Administrative Record Keeper of the information necessary to
process the claim. If special circumstances require an extension of the time
needed to process the claim, this 90-day period may be extended to 180 days
after the claim is received. The Claimant shall be notified before the end of
the original period if an extension is necessary, the reason for the extension
and the date by which it is expected that a decision will be made. In the event
the Administrative Record Keeper denies a claim for benefits, in whole or in
part, the Administrative Record Keeper shall notify the Claimant in writing of
the denial of the claim and notify the Claimant of his right to a review of the
Administrative Record Keeper’s decision by the Committee. Such notice by the
Administrative Record Keeper shall also set forth, in a manner calculated to be
understood by the Claimant, the specific reason for such denial, the specific
provisions of the Plan on which the denial is based, and a description of any
additional material or information necessary to perfect the claim with an
explanation of the Plan’s appeals procedure as set forth in this Section 8.

8.4 Appeals. Any applicant whose claim for benefits is denied in whole or in
part may appeal to the Committee for a review of the decision by the
Administrative Record

 

20



--------------------------------------------------------------------------------

Keeper. Such appeal must be made within 60 days after the applicant has received
actual or constructive notice of the denial as provided above. An appeal must be
submitted in writing within such period and must:

 

  1. request a review by the Committee of the claim for benefits under the Plan;

 

  2. set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

 

  3. set forth any issues or comments which the Claimant deems pertinent to the
appeal.

8.5 Review of Appeals. The Committee shall act upon each appeal within 60 days
after receipt thereof unless special circumstances require an extension of the
time for processing, in which case a decision shall be rendered by the Committee
as soon as possible but not later than 120 days after the appeal is received by
it. If such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when the determination will be made. The Committee may require the
Claimant to submit such additional facts, documents or other evidence as the
Committee in its discretion deems necessary or advisable in making its review.
The Claimant shall be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Committee, provided that
the Committee finds the requested documents or materials are pertinent to the
appeal.

8.6 Final Decisions. On the basis of its review, the Committee shall make an
independent determination of the Participant’s eligibility for benefits under
the Plan. The decision of the Committee on any appeal of a claim for benefits
shall be final and conclusive upon all parties thereto.

8.7 Denial of Appeals. In the event the Committee denies an appeal in whole or
in part, it shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent provisions of the Plan on which the Committee’s decision is based.

8.8 Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three years of the date the final decision
on the adverse benefit determination on review is issued or should have been
issued under Section 8.6 or lose any rights to bring such an action. If any such
judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a Claimant must exhaust all administrative
remedies available to such Claimant under the Plan before such Claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

 

21



--------------------------------------------------------------------------------

SECTION 9

AMENDMENT AND TERMINATION

9.1 Amendment or Termination. The Plan may be amended or terminated at any time,
by the Board of Directors or the Committee; provided, however, no amendment or
termination may reduce the amount of a Participant’s Plan Benefit as of the date
of the amendment or termination without the Participant’s written consent; and
provided further that it shall not be a reduction of a Participant’s Plan
Benefit within the meaning of the preceding proviso if the amount of the Plan
Benefit is reduced pursuant to Section 4.2(b) following an amendment or
termination solely as a result in an increase in the value of Participant’s
accrued benefit under the Retirement Plan. Except as otherwise permitted by
Section 409A, the termination of the Plan shall not result in any acceleration
of the payment of any 409A Benefit under the Plan, unless (i) all arrangements
sponsored by the Company that would be aggregated with the Plan under
Section 409A if the same Participant participated in all such arrangements are
terminated, (ii) no payments other than payments that would be delivered under
the terms of such arrangements if the termination had not occurred are made
within 12 months of the termination of such arrangements, (iii) all payments
under the Plan are made within 24 months of the termination of the arrangements
and (iv) the Company does not adopt a new arrangement that would be aggregated
with the Plan under Section 409A if the same Participant participated in both
arrangements, at any time within the five years following the date of Plan
termination.

9.2 409A Benefit Amendments. Notwithstanding any provision in the Plan to the
contrary, with respect to a Participant’s 409A Benefit, the Board of Directors,
the Committee or the Deferred Compensation Tax Compliance Committee shall have
the independent right, prospectively and/or retroactively, to amend or modify
(i) the Plan, (ii) any Participant elections under the Plan and (iii) the time
and manner of any payment of benefits under the Plan in accordance with
Section 409A, in each case, without the consent of any Participant, to the
extent that the Board of Directors, the Committee or the Deferred Compensation
Tax Compliance Committee deems such action to be necessary or advisable (A) to
avoid the imposition on any Participant of adverse or unintended tax
consequences under Section 409A (“Section 409A Compliance”) or (B) to address
regulatory or other changes or developments that affect the terms of the Plan
that were included in the Plan prior to such change or development with the
intent of effecting Section 409A Compliance. Any determinations made by the
Board of Directors, the Committee or the Deferred Compensation Tax Compliance
Committee under this Section 9.2 shall be final, conclusive and binding on all
persons.

SECTION 10 MISCELLANEOUS

10.1 No Effect on Employment Rights. Nothing contained herein shall be construed
as a contract of employment with any person. The Plan and its establishment
shall not confer upon any person the right to be retained in the service of the
Company or limit the right of the Company to discharge or otherwise deal with
any person without regard to the existence of the Plan.

10.2 Funding. The Plan at all times shall be entirely unfunded, and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of

 

22



--------------------------------------------------------------------------------

any benefits hereunder. No Participant, Surviving Spouse, Beneficiary or other
person shall have any interest in any particular assets of the Company by reason
of a right to receive a benefit under the Plan, and any such Participant,
Surviving Spouse, Beneficiary or other person shall have the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan.
Notwithstanding the foregoing, the Committee or the Board of Directors, in its
discretion, may establish a grantor trust to fund benefits payable under the
Plan and administrative costs relating to the Plan. The assets of said trust
shall be held separate and apart from other Company funds and shall be used
exclusively for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:

 

  1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of ERISA;

 

  2. the Company shall be treated as the “grantor” of said trust for purposes of
Sections 671 and 677 of the Code; and

 

  3. said trust agreement shall provide that the trust fund assets may be used
to satisfy claims of the Company’s general creditors.

10.3 Anti-assignment. To the maximum extent permitted by law, no benefit payable
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the Participant.

10.4 Taxes. The Company shall have the right to deduct any required taxes from
each payment to be made under the Plan.

10.5 Construction. The Plan is intended to be an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees
within the meaning of ERISA and, therefore, exempt from the requirements of
Sections 201, 301 and 401 of ERISA. Whenever the terms of the Plan or of a
Payment Election require the payment of an amount by a specified date, the
Company shall use reasonable efforts to make or commence the payment by that
date. The Company shall not be (i) liable to the Participant or any other person
if such payment or payment commencement is delayed for administrative or other
reasons to a date that is later than the date so specified by the Plan or the
Payment Election or (ii) required to pay interest or any other amount in respect
of such delayed payment except to the extent specifically contemplated by the
terms of the Plan.

10.6 Incapacity of Participant. In the event a Participant or Surviving Spouse
is declared incompetent and a conservator or other person legally charged with
the care of his person or his estate is appointed, any benefits under the Plan
to which such Participant or Surviving Spouse is entitled shall be paid to such
conservator or other person legally charged with the care of his person or
estate.

 

23



--------------------------------------------------------------------------------

10.7 Severability. In the event that one or more provisions of the Plan shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of the Plan shall not be
affected thereby.

10.8 Governing Law. The Plan is established under and shall be governed and
construed in accordance with the laws of the State of New Jersey, to the extent
that such laws are not preempted by ERISA.

 

24



--------------------------------------------------------------------------------

APPENDIX A

EARLY COMMENCEMENT FACTORS

Subsidized Early Commencement Factor (used for (A) the 409A Benefit for a
Participant whose Separation from Service occurs on or after attaining age 55
and completing ten or more Years of Vesting Service; and (B) for the
Grandfathered Benefit of a Participant whose Separation from Service occurs on
or after attaining age 55 and completing ten or more Years of Vesting Service
and who, as of December 31, 2004, had at least ten Years of Vesting Service):

1.00 less  1/4% for each month by which the Payment Date precedes the Normal
Retirement Date.

Unsubsidized Early Commencement Factor (used for all other purposes):

The actuarially equivalent factor applicable to the accrued benefit of a
terminated vested participant under the Retirement Plan.



--------------------------------------------------------------------------------

APPENDIX B

SECTION 409A TRANSITION ELECTIONS

1. Certain Retirement-Eligible Participants in 2006.

(a) A Participant who, as of January 1, 2006, is eligible to retire from the
Company and receive a distribution of his 409A Benefit shall be permitted, by no
later than December 31, 2005, to make a Payment Election for his 409A Benefit,
including an election to transfer the 409A Benefit in a Valid Notional Rollover
to the New DCP. A Payment Election by a Participant under this Section 1 of
Appendix B shall be void and of no force and effect if the Participant does not
actually incur a Separation from Service in 2006, and the Participant makes a
separate payment election by December 31, 2007.

A Participant who, as of January 1, 2007, is eligible to retire from the Company
and receive a distribution of his 409A Benefit shall be permitted, by no later
than December 31, 2006, to make a Payment Election for his 409A Benefit,
including an election to transfer the 409A Benefit in a Valid Notional Rollover
to the New DCP. A Payment Election by a Participant under this Section 1 of
Appendix B shall be void and of no force and effect if the Participant does not
actually incur a Separation from Service in 2007 and the Participant makes a
separate payment election by December 31, 2007.

2. Participants Eligible for Vested Termination Benefits in 2005. A Participant
who (i) incurs a Separation from Service in 2005 with a 409A Benefit that is a
Vested Plan Benefit but before becoming eligible to receive a distribution of
his 409A Benefit and (ii) becomes eligible to receive a distribution of his 409A
Benefit in 2006 shall be permitted, by no later than December 31, 2005, to make
a Payment Election for his 409A Benefit, including an election to transfer in a
Valid Notional Rollover the 409A Benefit to the DCP.

3. Participants Eligible for Vested Termination Benefits in 2006. A Participant
who (i) incurs a Separation from Service in 2006 with a 409A Benefit that is a
Vested Plan Benefit but before becoming eligible to receive a distribution of
his 409A Benefit and (ii) becomes eligible to receive a distribution of his 409A
Benefit in 2007 shall be permitted, by no later than December 31, 2006, to make
a Payment Election for his 409A Benefit, including an election to transfer the
409A Benefit to the DCP; provided, however, that such election shall apply
solely to amount that would not otherwise be payable in 2006 and shall not cause
any amounts to be paid in 2006 that would not otherwise be payable in 2006.

4. Participants Eligible for Vested Termination Benefits in 2007. A Participant
who (i) incurs a Separation from Service in 2007 with a 409A Benefit that is a
Vested Plan Benefit but before becoming eligible to receive a distribution of
his 409A Benefit and (ii) becomes eligible to receive a distribution of his 409A
Benefit in 2008 shall be permitted, by no later than December 31, 2007, to make
a Payment Election for his 409A Benefit, including an election to transfer the
409A Benefit to the DCP; provided, however, that such election shall apply
solely to amount that would not otherwise be payable in 2007 and shall not cause
any amounts to be paid in 2007 that would not otherwise be payable in 2007.



--------------------------------------------------------------------------------

5. Timing of Payment of Lump Sum Options. A Participant who has elected in
accordance with the provisions of this Appendix B to receive his 409A Benefit in
a Lump-Sum Option shall not be eligible to receive payment of such Lump-Sum
Option until the later to occur of (i) the first anniversary of the
Participant’s Separation from Service and (ii) the Payment Date otherwise
applicable to the Participant. If payment of a Participant’s Lump-Sum Option is
delayed beyond the otherwise applicable Payment Date by operation of the
previous sentence, a Participant’s 409A Benefit shall be credited with interest
on a quarterly basis during the period of such delay based upon the interest
rate being used to determine Lump-Sum Option payments under the Retirement Plan
for each such quarter. In the event a Participant dies during the period of such
delay, his 409A Benefit shall be paid to his Beneficiary together with any
interest credited thereto in a lump-sum payment as soon as administratively
practicable after the date of such Participant’s death.

6. Application of Notice 2005-1. To the extent that any Participant receives in
2005 a distribution of all, or any portion of, his 409A Benefit, such
distribution shall be deemed a termination of such Participant’s participation
in the Plan with respect to all or such portion of such Participant’s 409A
Benefit in accordance with Q&A 20(a) of Notice 2005-1. For avoidance of doubt, a
Participant shall be permitted in 2005, pursuant to this Section 4 of Appendix
B, to elect to receive in 2005 a distribution of the portion of his 409A Benefit
attributable to bonus compensation paid in 2005.

7. Compliance with Plan Terms. The form and time of Payment Elections under this
Appendix B shall satisfy the requirements of Section 5.3 of the Plan and, if
applicable, the applicable terms and provisions of the DCP. Each Payment
Election shall be made on the form provided by the Committee for purposes of
such election.